Wells Fargo Bank, N.A. v Singh (2017 NY Slip Op 06319)





Wells Fargo Bank, N.A. v Singh


2017 NY Slip Op 06319


Decided on August 23, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
LINDA CHRISTOPHER, JJ.


2016-08097
 (Index No. 700826/13)

[*1]Wells Fargo Bank, N.A., respondent, 
vJaspal Singh, appellant, et al., defendants.


Rubin & Licatesi, P.C., Garden City, NY (Richard H. Rubin and Amy J. Zamir of counsel), for appellant.
Gross Polowy, LLC, Westbury, NY (Stephen J. Vargas of counsel), for respondent.

DECISION & ORDER
Appeal from an order of the Supreme Court, Queens County (David Elliot, J.), entered January 13, 2016. The order, insofar as appealed from, denied that branch of the cross motion of the defendant Jaspal Singh which was to vacate his default in answering the complaint and for leave to serve a late answer.
ORDERED that the order is affirmed insofar as appealed from, with costs.
"To extend the time to answer the complaint and to compel the plaintiff to accept an untimely answer as timely, a defendant must provide a reasonable excuse for the delay and demonstrate a potentially meritorious defense to the action" (Deutsche Bank Natl. Trust Co. v Kuldip, 136 AD3d 969, 969 [internal quotation marks omitted]; see HSBC Bank USA, N.A. v Lafazan, 115 AD3d 647, 648). "The determination of what constitutes a reasonable excuse lies within the sound discretion of the Supreme Court" (Maspeth Fed. Sav. & Loan Assn. v McGown, 77 AD3d 889, 890; see Star Indus., Inc. v Innovative Beverages, Inc., 55 AD3d 903, 904; Antoine v Bee, 26 AD3d 306, 306). Here, contrary to the contention of the defendant Jaspal Singh (hereinafter the defendant), his appearance and participation in a settlement conference nearly two years after the action was commenced, and his alleged reliance upon statements by the loan servicer, did not constitute a reasonable excuse for his delay in answering the complaint (see U.S. Bank, N.A. v Louis, 148 AD3d 758, 759; JP Morgan Chase Bank, N.A. v Comfort Boampong, 145 AD3d 981, 982; U.S. Bank, N.A. v Samuel, 138 AD3d 1105, 1106; HSBC Bank USA, N.A. v Rotimi, 121 AD3d 855, 855; Mannino Dev., Inc. v Linares, 117 AD3d 995, 995-996). Since the defendant failed to demonstrate a reasonable excuse for his delay in answering, it is unnecessary to determine whether he demonstrated the existence of a potentially meritorious defense (see Mannino Dev., Inc. v Linares, 117 AD3d at 996; HSBC Bank USA, N.A. v Lafazan, 115 AD3d at 648).
The plaintiff's remaining contention is without merit.
Accordingly, the Supreme Court properly denied that branch of the defendant's cross motion which was to vacate his default in answering the complaint and for leave to serve a late answer.
RIVERA, J.P., LEVENTHAL, AUSTIN and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court